 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    STEVEN PATTEN,                           Case No. CV 18-1869-VAP (GJS)
12                 Plaintiff
13           v.                                 JUDGMENT
14    M. DESCHAMPS, et al.,
15                 Defendants.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed without prejudice.
22
23   DATE: March 19, 2019____          __________________________________
                                       VIRGINIA A. PHILLIPS
24                                     CHIEF UNITED STATES DISTRICT JUDGE
25
26
27
28
